Citation Nr: 0114961	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active service from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In May 1998 the veteran filed an informal claim for an 
increased rating for PTSD.  It appears from the record that 
there are records of VA hospital and outpatient treatment for 
PSTD which were generated during the pendency of this claim 
which have not been obtained.  A hospital record dated in 
April 1999 indicates that the veteran had been hospitalized 
for treatment of PTSD 18 months earlier at a VA medical 
center in Gulfport, Louisiana.  A VA outpatient treatment 
record dated in April 2000 indicates that the veteran had 
been treated as an outpatient for PTSD since 1994 at Biloxi, 
Mississippi.  It does not appear that these records have been 
obtained and associated with the claims folder.  To complete 
the record, all VA treatment records should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).

It also appears that symptoms identified in the April 2000 VA 
treatment record may be different than those reflected in the 
most recent VA examination report.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since May 1997, including his treatment 
at VA medical facilities in Gulfport, 
Louisiana and Biloxi, Mississippi.  The 
RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his 
service-connected PTSD.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th Edition, and assign a GAF 
score that reflects the veteran's 
impairment due to his PTSD.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected status post trauma of 
the right knee.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected status 
post trauma of the right knee, including 
setting forth in degrees of excursion any 
limitation of motion of the affected 
joint.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veteran's 
service-connected status post trauma of 
the right knee could significantly limit 
the functional ability of the affected 
joint during flare-ups, or when the joint 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
status post trauma of the right knee, the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

4.  Then, after ensuring that the VCAA 
has been complied with, the RO should 
readjudicate the issues on appeal.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


